SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of June, 2013 (Commission File No. 001-33356), Gafisa S.A. (Translation of Registrant's name into English) Av. Nações Unidas No. 8501, 19th floor São Paulo, SP, 05425-070 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A GAFISA S.A. CNPJ/MF n° 01.545.826/0001-07 NIRE 35.300.147.952 Publicly-held Company Minutes of the Meeting of the Board of Directors of Gafisa S.A. (“Company”) held on June 17, 2013 1. Date, Time and Place : On June 17, 2013, at 13 hours, by conference call, as expressly authorized by Article 21, § 2, of the Bylaws of the Company. 2. Notice and Attendance : Call waived in view of the presence of all members of the Board of Directors of the Company, having thus the necessary quorum for installation and approval. 3. Board Composition : President: Odair Garcia Senra. Secretary: Renata Carvalho Fidale. 4. Agenda : Review, discussion and vote on the proposal to (i) grant a guaranty by the Company, in connection with the 2 nd (second) issue of simple debentures, not convertible into shares, with collateral and additional personal guarantee, to be converted into unsecured debentures, with additional personal guarantee, in a single series, for public distribution with restricted placement efforts, pursuant to the Instruction of the Securities Commission ("CVM") No. 476, of January 16, 2009, as amended ("CVM Instruction 476"), issued by Construtora Tenda S.A. ("Debentures", "Issuance" and "Issuer", respectively), binding it as responsible, guarantor and principal payer, jointly and severally liable with the Issuer for the payment of all amounts due as defined in the deed of issuance of the Debentures; (ii) to become aware of the conditions of the Debentures to be issued by the Issuer; and (iii) authorize the Board of Officers to take all necessary actions to implement the resolution (i) above. 5. Resolutions : After examined and discussed the matters of the Agenda, was resolved and approved by unanimous vote of the Directors assembled at this meeting of the Board of Directors, with no restrictions: (i) the granting of the guaranty by the Company, on an irrevocable basis, in favor of the holders of the Debentures ("Debenture Holders"), being jointly liable, guarantor and principal payer of any and all amounts, principal and/or accessories, including default charges, owed by the Issuer in relation to the Debentures, as well as any and all costs, expenses or other amounts payable under the "Private Deed of 2 nd (second) Issue of Simple Debentures, Not Convertible into Shares, with Collateral and Additional Personal Guarantee, to be Converted into Unsecured Debentures, with Additional Personal Guarantee, in a Single Series, for Public Distribution with Restricted Placement Efforts, of Construtora Tenda S.A.” (“Deed of Issuance”), expressly waiving the benefits of order, rights and powers of withdrawal of any nature provided for in Articles 333, sole paragraph, 366, 371, 821, 827, 834, 835, 836, 837, 838 and 839 of Law n. 10,406, of January 10, 2002, as amended (the "Civil Code") and articles 77 and 595 of Law No. 5,869, of January 11, 1973, as amended ("Code of Civil Procedure"). (ii) becomes aware of the main features of the Debentures which are guaranteed by the Guarantee hereby approved: (a) Total Issue Amount : R$ 250,000,000.00 (two hundred and fifty million reais). (b) Amount of Debentures : 2,500 (two thousand five hundred) Debentures. (c) Date of Issue : For all legal purposes, the date of issuance of the Debentures will be June 19, 2013. (d) Par
